o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-135560-09 uil 36a the honorable tom price m d member u s house of representatives roswell road suite marietta ga attention ------------------- dear congressman price i am responding to your inquiry dated date on behalf of your constituent --- ------------------------- -------------- asks how a married couple who files a joint_return calculates the making_work_pay_credit if only one spouse has earned_income and the other spouse who does not work receives a dollar_figure economic recovery payment from the department of veterans affairs or the social_security administration taxpayers with earned_income in and may be eligible for the refundable making_work_pay_credit sec_36a of the internal_revenue_code the code added by sec_1001 of the american recovery and reinvestment tax act of the act in general a qualifying taxpayer’s making_work_pay_credit is equal to percent of earned_income not to exceed dollar_figure dollar_figure if married_filing_jointly the making_work_pay_credit is reduced by percent of the amount that the taxpayer’s modified_adjusted_gross_income magi exceeds dollar_figure dollar_figure for married couples filing jointly sec_36a of the code the making_work_pay_credit is also reduced by the amount of any economic recovery payments that the taxpayer receives under sec_2201 of the act and any government_retiree_credit allowed to the taxpayer under sec_2202 of the act sec_36a of the code conex-135560-09 sec_2201 of the act authorizes a dollar_figure economic recovery payment for individuals receiving certain governmental benefits such as social_security_benefits or veterans disability compensation or pension benefits sec_2202 of the act authorizes a dollar_figure refundable tax_credit the government_retiree_credit for federal state and local_government retirees whose government service was not covered by social_security and who do not receive the dollar_figure economic recovery payment the government_retiree_credit is dollar_figure in the case of a joint_return if both spouses are eligible for the credit the following example illustrates the application of these rules to a situation in which a non-working spouse receives an economic recovery payment of dollar_figure and the married couple would otherwise be entitled to a making_work_pay_credit of dollar_figure due to the earned_income of the working spouse result if married couple files jointly a married couple filing a joint_return is eligible to claim a making_work_pay_credit of up to dollar_figure even if only one spouse has earned_income however the married couple must reduce the making_work_pay_credit by the dollar_figure economic recovery payment the non-working spouse receives the married couple’s making_work_pay_credit is dollar_figure dollar_figure making_work_pay_credit reduced by the dollar_figure economic recovery payment that the nonworking spouse received thus the married couple receives a total of dollar_figure from economic recovery payments dollar_figure and the making_work_pay_credit dollar_figure result if married couple files separate returns if the married couple filed separate returns the working spouse would be eligible to claim a making_work_pay_credit of up to dollar_figure without any reduction for the economic recovery payment the non-working spouse receives the working spouse may claim a making_work_pay_credit of dollar_figure on his or her return thus the married couple receives a total of dollar_figure from economic recovery payments dollar_figure and the making_work_pay_credit dollar_figure consequently in some situations a married couple may receive a greater total amount from the making_work_pay_credit economic recovery payments and the government_retiree_credit by filing separate returns in other situations the married couple may receive a greater amount by filing a joint_return i hope this information is helpful if you have any questions please contact me or ------ -------------------- at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
